[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                                July 21, 2005
                              No. 04-15955
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                     D. C. Docket No. 01-00473-CR-B-S

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

     versus


AMANDA A. SPAIN,

                                                           Defendant-Appellant.

                       _________________________

                 Appeal from the United States District Court
                    for the Northern District of Alabama
                       _________________________

                               (July 21, 2005

Before CARNES, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Amanda Spain appeals her twenty-four-month prison sentence imposed for
violating the terms of her supervised release. She contends that this sentence,

which was fourteen months more than that recommended by the guidelines, was

“unduly harsh” considering that she only violated her supervised release by writing

bad checks. She also contends that the district court did not consider the guidelines

range and that the court did not justify a departure from the guidelines range.

Spain is wrong on all accounts.

      We review the district court’s decision to exceed the sentencing range

recommended for revocations of supervised release for abuse of discretion. United

States v. Wiggins, 220 F.3d 1248, 1249 (11th Cir. 2000). While the federal

sentencing guidelines recommend a range of imprisonment for the revocation of a

defendant’s supervised release, it is not binding on the district court. United States

v. Brown, 224 F.3d 1237, 1242 (11th Cir. 2000). As long as the district court

considers the recommended range and does not impose a term of imprisonment

beyond the statutory maximum for the defendant’s offense, it does not abuse its

considerable discretion to fashion an appropriate term of imprisonment for

violating the conditions of supervised release. See id. at 1242–43.

      Here, the district court explicitly considered the guidelines range: “The

Sentencing Commission’s policies indicate that a grade B violation, together with a

Criminal History Category of one results in a guidelines revocation range of four to



                                           2
ten months if supervised release is revoked. The Court has considered these policy

statements, but has concluded that the sentence recommended by the Sentencing

Commission is inadequate in this case.”

         This conclusion was based on Spain’s conduct within a year of her release

from federal prison for bank fraud. Specifically, Spain accepted two bids on e-Bay

for a diamond ring she purportedly had. The two purchasers sent her checks for

$5,000 and $6,100, respectively, but she sent an empty box in return and blamed it

on UPS when the purchasers inquired.

         Spain did the same thing with a Rolex watch. When the purchaser filed a

complaint with UPS after not receiving the watch, UPS sent Spain a check for

$900. She never gave any of that money to the purchaser. And, Spain passed two

bad checks, for $106.99 and $94.73, to a local drug store.

         The twenty-four-month sentence, while more than double the recommended

range, was within the statutory maximum for Spain’s bank fraud. Given that, and

given Spain’s continuing disregard for the law, we cannot say that the district court

abused its discretion in considering and rejecting the recommended revocation

range.

         AFFIRMED.




                                           3